DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed March 2, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellantone et al. (US 6,482,444) as evidenced by Bento et al. (Materials 2021). The rejection is maintained.
Bellantone et al. disclose silver containing sol/gel derived bioglass compositions. The compositions can be in the form of particles, fibers and/or coatings, among other possible forms, and can be used, for example, for treating wounds, improving the success of skin grafts, reducing the inflammatory response and providing anti-bacterial treatments to a patient in need thereof. Anti-bacterial properties can be imparted to implanted materials, such as prosthetic implants, sutures, stents, screws, plates, tubes, and the like, by incorporating the compositions into or onto the implanted materials. The compositions can also be used to prepare devices used for in vitro and ex vivo cell culture (Abstract). The bioactive glass used in the compositions includes various salts in the following ranges (weight percent of the bioactive glass composition): SiO2 40-90% CaO 6-50%, P2O5 0-12% and Ag2O 0.1-12% (col. 2, lines 61-37). The compositions may be impregnated with antibiotics. Other components such as CaF2, B2O3, Al2O3, MgO, K2O, and Na2O may be included in the composition in addition to silicon, sodium, phosphorus and calcium oxides. The preferred range for K2O is between 0 and 8% by weight. The preferred range for Na2O is between 0 and 20% by weight. The preferred range for MgO is between 0 and 5% by weight. The preferred range for Al2O3 is between 0 and 3% by weight (col. 3, lines 4-13). The glass comprises pores and has a porosity of preferably between about 10 and 80%. The compositions of the reference would encompass scaffold. The compositions are used for cell culture and therefore promotes proliferation and differentiation of cells.  
The prior discloses a composition comprising SiO2 40-90% CaO 6-50%, P2O5 0-12% and Ag2O 0.1-12% and suggests adding Al2O3, K2O, and Na2O to the composition. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
 Therefore, it would have been obvious to one of ordinary skill in the art prior to the instant application being filed to have included Al2O3, K2O, and Na2O in the bioactive glass comprising SiO2, CaO, P2O5, and Ag2O because Bellantone et al. suggested these components may be added.

Response to Arguments
Applicant has amended the claims to recite that the compositions have amorphous and crystalline phases. The Examiner submits that the compositions are produced at temperatures in the range of 600-1100 degrees C. At 900, the bioglass starts to crystallize as evidenced by Bento et al., which disclose that sol-gels undergo partial crystallization at 900 degrees C (page 1, Abstract). Therefore, at this temperature, which is encompassed by Bellantone et al., there will be both phases present. Therefore, the rejection is maintained. 

2) Claims 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan et al. (US 6,756,060) as evidenced by Bento et al. (Materials 2021). The rejection is maintained. 
Greenspan et al. disclose compositions and methods for treating wounds to significantly reduce the healing time, reduce the incidence of scar formation, improve the success of skin grafts, reduce the inflammatory response and providing anti-bacterial treatments to a patient in need thereof, that include small non-interlinked particles of bioactive glass or highly porous bioactive glass. Antibacterials may be added to the bioactive glass. These compositions can be used, for example, in food preparation, solutions used for cell culture, and buffer solutions, such as i.v. solutions (Abstract). The glass preferably includes between 40 and 86% by weight of silicon dioxide oxide (SiO2), between about 0 and 35% by weight of sodium oxide (Na2O), between about 4 and 46% by weight calcium oxide (CaO), and between about 1 and 15% by weight phosphorus oxide (P2O5). Other components such as CaF2, B2O3, Al2O3, MgO, and K2O may be included in the composition in addition to silicon, sodium phosphorous and calcium oxides (col. 4, lines 27-39). The glass comprises pores having a size of between 0 to 500 micrometers and has a porosity of preferably between about 30% and 80% (col. 5, lines 5-20). The compositions of the reference would encompass scaffold. The compositions are used for cell culture and therefore promotes proliferation and differentiation of cells.  
The prior discloses a composition comprising 40 and 86% by weight of silicon dioxide oxide (SiO2), between about 0 and 35% by weight of sodium oxide (Na2O), between about 4 and 46% by weight calcium oxide (CaO), and between about 1 and 15% by weight phosphorus oxide (P2O5) and suggests adding Al2O3 and K2O to the composition. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
 Therefore, it would have been obvious to one of ordinary skill in the art prior to the instant application being filed to have included Al2O3, K2O, and Na2O in the bioactive glass comprising SiO2, CaO, P2O5, and Ag2O because Greenspan et al. suggested these components may be added. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  The pore size, 0 to 500 micrometer, and porosity 30% to 80%, overlap the pore size, 250 to 750 micrometers, and porosity, 60% to 99%, of the instant claims. Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap. Therefore, the ranges of the instant claims are obvious over Greenspan et al. as supported by MPEP 2144.05 A.


Response to Arguments
Applicant has amended the claims to recite that the compositions have amorphous and crystalline phases. The Examiner submits that the compositions are produced at temperatures in the range of 200-900 degrees C. At 900, the bioglass starts to crystallize as evidenced by Bento et al., which disclose that sol-gels undergo partial crystallization at 900 degrees C (page 1, Abstract). Therefore, at this temperature, which is encompassed by Greenspan et al., there will be both phases present. Therefore, the rejection is maintained. 


Conclusion
Claims 7-8 and 16 are rejected.
Claims 1-6, 9-15 and 17-20 are withdrawn.
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEZAH ROBERTS/Primary Examiner, Art Unit 1612